


110 HR 5837 IH: To make technical corrections to section 1244 of the

U.S. House of Representatives
2008-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5837
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2008
			Ms. Zoe Lofgren of
			 California (for herself, Mr.
			 Fortenberry, Mr. Conyers,
			 Mr. Sensenbrenner,
			 Mr. Skelton,
			 Mr. Hunter,
			 Mr. Berman,
			 Ms. Ros-Lehtinen,
			 Mr. Blumenauer,
			 Mr. Smith of New Jersey,
			 Mr. Perlmutter,
			 Mr. Pence, and
			 Ms. Jackson-Lee of Texas) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To make technical corrections to section 1244 of the
		  National Defense Authorization Act for Fiscal Year 2008, which provides special
		  immigrant status for certain Iraqis, and for other purposes.
	
	
		1.Technical corrections to
			 provision granting special immigrant status for certain IraqisSection 1244(c) of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181) is amended—
			(1)in paragraph (1),
			 by striking each of the five years beginning after the date of the
			 enactment of this Act and inserting fiscal years 2008 through
			 2012; and
			(2)in paragraph
			 (3)—
				(A)in subparagraph
			 (A)—
					(i)in
			 the subparagraph heading, by striking one through four and
			 inserting 2008 through
			 2011; and
					(ii)by
			 striking one through four and inserting 2008 through
			 2011; and
					(B)in subparagraph
			 (B)—
					(i)in
			 the matter preceding clause (i)—
						(I)in the
			 subparagraph heading, by striking five and six and inserting
			 2012 and
			 2013;
						(II)by striking
			 the fifth fiscal year beginning after the date of the enactment of this
			 Act and inserting fiscal year 2012; and
						(III)by striking
			 the sixth fiscal year beginning after such date and inserting
			 fiscal year 2013; and
						(ii)in
			 each of clauses (i) and (ii), by striking the fifth fiscal year
			 and inserting fiscal year 2012.
					2.Authority to
			 convert petitions during transition period
			(a)In
			 generalThe Secretary of
			 Homeland Security or the Secretary of State may convert an approved petition
			 for special immigrant status under section 1059 of the National Defense
			 Authorization Act for Fiscal Year 2006 (8 U.S.C. 1101 note) with respect to
			 which a visa under such section 1059 is not immediately available to an
			 approved petition for special immigrant status under section 1244 of the
			 National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181)
			 notwithstanding any requirement of subsection (a) or (b) of such section 1244
			 but subject to the numerical limitations applicable under subsection (c) of
			 such section 1244, as amended by this Act.
			(b)DurationThe authority under subsection (a) shall be
			 available only with respect to petitions filed before October 1, 2008.
			
